PER CURIAM.
This is an appeal by the defendant from a judgment entered on a verdict for the plaintiff in a civil action for personal injuries brought by a seaman under the Jones Act, 46 U.S.C.A. § 688. Our examination of the record satisfies us that the evidence was sufficient to raise issues for the jury as to the negligence of the defendant, the contributory negligence of the plaintiff and the validity of a release alleged to have been given by the plaintiff to the defendant. These issues were submitted to the jury in a charge to which no objection is made and were resolved in the plaintiff’s favor. We find no error in the record.
The judgment will be affirmed.